DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 15, the recitations “the angular range”, in line 5, and “said load sensors”, in lines 8, 12, 18 and 21, lack positive antecedent basis in the claim. 

	With respect to claim 19, the recitation “said load sensors” lacks positive antecedent basis in the claims. 

	With respect to claim 23, the recitation “the fourth load sensor”, in lines 10 and 14, and “the third load sensor”, in lines 12 and 16, lacks positive antecedent basis in the claims. 

	With respect to claim 24, line 21, the recitation “the load sensors” lacks positive antecedent basis in the claims. 

	With respect to claim 26, the recitation “the stabilizers”, in lines 2 and 4, lacks positive antecedent basis in the claims. 


Allowable Subject Matter
Claims 15 and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 19, 23 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Claim 15 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including wherein said control system uses two different formulas in at least two different angular fields; wherein each angular field of the formula is a sum of the values detected by at least some of the load sensors and a result of the formula is the value of a force or of a mass; if the value of the formula exceeds or reaches a threshold value, the danger condition is reached.  Claims 16-22 are allowed over the prior art of record by virtue of their dependence from claim 15. 

	Claim 24 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including wherein two different formulas are used in at least two different angular fields; wherein each angular field formula is a sum of the values detected by at least some of the load sensors, and a result of the formula is the value of a force or of a mass; if the value of the formula exceeds or reaches a threshold value, the danger condition is reached.  Claims 25 and 26 are allowable by virtue of their dependence from claim 24. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stilborn et al disclose a monitoring system for a pipelayer to detect various forces on various parts of the machine. Bitter et al disclose a loading machine having a system to determine critical operating conditions based on signals sent to a control unit from sensors. Korovin et al disclose a system to measure boom radius. Sorokin et al disclose a system for monitoring load stability using load sensors mounted on outriggers. Paine et al disclose a safe load lifting measurement device for a forklift using various sensors. JP ‘862 disclose a working device detector diagnostic device. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/